THE COURT.
By information in two counts the defendant was charged with the crime of violation of section 288a of the Penal Code, a felony. On each count the .verdict found the defendant guilty of attempted violation of said section of the Penal Code. Separate judgments were entered. The defendant appeals from each judgment and from an order denying his motion for a new trial.
*229The grounds of appeal as stated by counsel for appellant are that .because of inherent improbability of the testimony of the prosecuting witness, the evidence on each count is insufficient to sustain the conviction; and that the court erred in refusing to permit the jury to view the automobile in which the crimes are alleged to have been committed. After reading the record of the trial we are of the opinion that the verdict of the jury is well sustained by the evidence, and that the discretion of the court was properly exercised in its ruling against the defendant’s request for an inspection by the jury of the said automobile.
The judgments are, and each of them is, affirmed. The order denying motion for new trial is affirmed.